MEMORANDUM **
Guillermo Alfonso Pineda-Cruz, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s order determining that Pineda-Cruz is removable under 8 U.S.C. § 1182(a)(2)(C)(i), as an illicit trafficker of marijuana. We have jurisdiction to determine our own jurisdiction, Lopez-Molina v. Ashcroft, 368 F.3d 1206, 1208 (9th Cir. 2004), and we dismiss the petition for review.
Substantial evidence supports the agency’s determination that it had reason to believe Pineda-Cruz knowingly colluded with others in the illicit trafficking of marijuana. Pineda-Cruz’s sworn statement indicated that he accepted $200 to accompany his cousin across the border and was aware that there were drugs in the car his cousin was driving. See Alarcon-Serrano v. INS, 220 F.3d 1116, 1120 (9th Cir.2000). We therefore lack jurisdiction over the *489petition for review. See 8 U.S.C. § 1252(a)(2)(C); Lopez-Molina, 368 F.3d at 1209.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.